Case 5:21-cv-01727-EJD Document 29-5 Filed 03/23/21 Page 1 of 20




               EXHIBIT E
                    Case 5:21-cv-01727-EJD Document 29-5 Filed 03/23/21 Page 2 of 20




RingCentral, Inc. NYSE:RNG
FQ4 2020 Earnings Call Transcripts
Tuesday, February 16, 2021 10:00 PM GMT
S&P Global Market Intelligence Estimates
                                    -FQ4 2020-                         -FQ1 2021-                           -FY 2020-               -FY 2021-

                   CONSENSUS           ACTUAL          SURPRISE        CONSENSUS         CONSENSUS           ACTUAL     SURPRISE    CONSENSUS

    EPS
                       0.27              0.29               7.41            0.23             0.96             0.98         2.08       1.20
 Normalized

   Revenue
                      317.55           334.54               5.35          330.03           1166.69           1183.66       1.45      1466.43
    (mm)
Currency: USD
Consensus as of Feb-16-2021 9:42 PM GMT




                                                                                   - EPS NORMALIZED -

                                                       CONSENSUS                               ACTUAL                    SURPRISE

           FQ1 2020                                             0.18                                 0.19                  5.56 %

           FQ2 2020                                             0.20                                 0.24                 20.00 %

           FQ3 2020                                             0.24                                 0.26                  8.33 %

           FQ4 2020                                             0.27                                 0.29                  7.41 %




COPYRIGHT © 2021 S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved                                    1
spglobal.com/marketintelligence
                    Case 5:21-cv-01727-EJD Document 29-5 Filed 03/23/21 Page 3 of 20
Contents




Table of Contents

Call Participants                                     ..................................................................................   3
Presentation                                          ..................................................................................   4
Question and Answer                                   ..................................................................................   9




COPYRIGHT © 2021 S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved                                         2
spglobal.com/marketintelligence
                     Case 5:21-cv-01727-EJD Document 29-5 Filed 03/23/21 Page 4 of 20
RINGCENTRAL, INC. FQ4 2020 EARNINGS CALL | FEB 16, 2021




Call Participants
EXECUTIVES

Anand Eswaran
President & COO

Mitesh Dhruv
Chief Financial Officer

Ryan Goodman                                      Meta A. Marshall
Director of Investor Relations                    Morgan Stanley, Research Division

Vladimir G. Shmunis                               Michael James Turrin
Founder, Chairman & CEO                           Wells Fargo Securities, LLC,
                                                  Research Division
ANALYSTS
                                                  Richard Frank Valera
Bhavanmit Singh Suri                              Needham & Company, LLC,
William Blair & Company L.L.C.,                   Research Division
Research Division
                                                  Ryan Boyer Koontz
Brian Christopher Peterson                        Rosenblatt Securities Inc.,
Raymond James & Associates,                       Research Division
Inc., Research Division
                                                  Samad Saleem Samana
Catharine Anne Trebnick                           Jefferies LLC, Research Division
Colliers Securities LLC, Research
Division                                          Sitikantha Panigrahi
                                                  Mizuho Securities USA LLC,
Charles Erlikh                                    Research Division
Robert W. Baird & Co.
Incorporated, Research Division                   Sterling Auty
                                                  JPMorgan Chase & Co, Research
George Frederick Sutton                           Division
Craig-Hallum Capital Group LLC,
Research Division                                 Terrell Frederick Tillman
                                                  Truist Securities, Inc., Research
James Edward Fish                                 Division
Piper Sandler & Co., Research
Division

Matthew Niknam
Deutsche Bank AG, Research
Division

Matthew David VanVliet
BTIG, LLC, Research Division




Copyright © 2021 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                       3
                     Case 5:21-cv-01727-EJD Document 29-5 Filed 03/23/21 Page 5 of 20
RINGCENTRAL, INC. FQ4 2020 EARNINGS CALL | FEB 16, 2021




Presentation
Operator
Greetings. Welcome to the RingCentral Fourth Quarter 2020 Earnings Conference Call. [Operator
Instructions] Please note, this conference is being recorded.

I will now turn the conference over to your host, Ryan Goodman, you may begin.
Ryan Goodman
Director of Investor Relations
Thank you. Good afternoon, and welcome to RingCentral's Fourth Quarter 2020 Earnings Conference
Call. I'm Ryan Goodman, RingCentral's Head of Investor Relations. Joining me today are Vlad Shmunis,
Founder, Chairman and CEO; Anand Eswaran, President and Chief Operating Officer; and Mitesh Dhruv,
Chief Financial Officer. Our format today will include prepared remarks by Vlad, Anand and Mitesh,
followed by Q&A.

Some of our discussions and responses to your questions will contain forward-looking statements,
including our first quarter and full year 2021 financial outlook and our assumptions underlying that
outlook. These statements are subject to risks and uncertainties. Actual results may differ materially
from our forward-looking statements. A discussion of the risks and uncertainties related to our business
is contained in our filings with the Securities and Exchange Commission and is incorporated by reference
into today's discussion. In particular, our business is currently being impacted by the COVID-19
pandemic. The extent of its continued impact on our business will depend on several factors, including
the severity duration and extent of the pandemic as well as actions taken by governments, businesses
and consumers in response to the pandemic, all of which continue to evolve and remain uncertain at this
time. RingCentral assumes no obligation and does not intend to update or comment on forward-looking
statements made on this call.

Unless otherwise indicated, all measures that follow are non-GAAP with year-over-year comparisons. A
reconciliation of all GAAP to non-GAAP results is provided with our earnings release and in the slide deck. I
encourage you to visit our Investor Relations website at ir.ringcentral.com to access our earnings release,
slide deck, our GAAP to non-GAAP reconciliations, our periodic SEC reports, a webcast replay of today's
call and to learn more about RingCentral. For certain forward-looking guidance, a reconciliation of the non-
GAAP financial guidance to the corresponding GAAP measure is not available as discussed in detail in the
slide deck posted on the Investor Relations website.
With that, let me turn the call over to Vlad.
Vladimir G. Shmunis
Founder, Chairman & CEO
Good afternoon, and thank you for joining our fourth quarter earnings conference call. I would like to start
this call with a warm welcome to our newest Board member, Secretary Arne Duncan. Arne is the former
United States Secretary of Education. Prior to his federal government service, Arne was CEO of Chicago
Public Schools for 8 years, and he is currently a senior fellow at the University of Chicago Harris School of
Public Policy. Welcome, Arne.

Now to RingCentral. 2020 was a transformational year. The global pandemic is fundamentally changing
how businesses operate. With the vaccine now being distributed, many businesses are preparing for a
hybrid work environment. They are planning for some workers in the office and some at home for the
foreseeable future. As companies adapt to this new work-from-anywhere norm, digital transformation
of business communications will become more critical. Enabling this transformation are cloud-based
communications solutions. This is essential to enabling employees to productively engage with customers,
partners and peers from anywhere on any device and any mode. According to Gartner, by 2024, 74% of


Copyright © 2021 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                             4
                     Case 5:21-cv-01727-EJD Document 29-5 Filed 03/23/21 Page 6 of 20
RINGCENTRAL, INC. FQ4 2020 EARNINGS CALL | FEB 16, 2021



the new unified communication licenses purchased by organizations will be cloud-based, up from 48% in
2019.

Businesses are increasingly turning to RingCentral as a trusted partner in their transition to a cloud-
based communications platform. This growing customer demand is evident in our strong and standout Q4
results. Total revenue grew 32% year-over-year to $335 million, an acceleration of 2 points sequentially.
RingCentral Office ARR grew 39% year-over-year to $1.2 billion, an acceleration of 3 points sequentially.
We delivered a record number of $1 million TCV wins, up over 50% sequentially. And we had strong
contributions from our key partners led by Avaya, AT&T and Atos.

As we look to 2021 and beyond, we are increasingly confident in the size of the opportunity and market
receptivity to our differentiated Message Video Phone, or MVP as we call it, and cloud contact center
solutions. This, together, enables us to address the full range of business communications needs for
most enterprises worldwide. And now with the recent addition of RingCentral Glip, our free, unlimited,
Smart Video Meetings solution, we can help even more businesses or their individual departments to
communicate in any mode, on any device, from anywhere. Please visit glip.com to experience it for
yourself.

Our leading UCaaS solution, RingCentral Office, is an enterprise program, carrier grade, global, trusted
Message Video Phone, or MVP, solution. It offers a seamlessly integrated user multimode experience, 5
9s of reliability, world-class global coverage and an open platform, all of which we believe are important
competitive differentiators. We are also proud to once again be recognized as a leader in the latest Gartner
Magic Quadrant for Unified Communications as a Service, Worldwide report for the sixth year in a row. In
addition, RingCentral ranked highest in all 5 use cases of the 2020 Gartner Critical Capabilities for Unified
Communications as a Service, Worldwide report.

Leveraging all the strengths of our industry-leading cloud PBX platform, we have recently added
RingCentral Video, a new core component of our MVP solution. RingCentral Video is built on the modern
WebRTC industry standard framework with numerous proprietary enhancements. We continue to innovate
here at a rapid pace. Some of the recent enhancements include virtual background, closed captions, third-
party virtual camera support and waiting rooms.

Earlier this month, we introduced RingCentral Embeddable for RingCentral Video, enabling developers to
quickly embed video into business applications. And in Q4, we acquired certain technology assets of the
company called DeepAffects, a pioneer in AI-powered conversational intelligence. DeepAffects will enable
us to provide RingCentral Video with new capabilities, such as emotional sentiment recognition and multi-
speaker identification.

To help businesses transition to cloud communication solutions we recently introduced RingCentral Glip,
our free Smart Video Meeting solution available through our glip.com website. Glip provides unlimited
RingCentral Video meetings seamlessly integrated with team messaging capabilities, all at no cost. This
smart meeting solution provides users with a persistent platform for communications before, during and
after meetings. This is an important differentiator from other single-mode video solutions available today.
And of course, all of this with RingCentral's carrier-grade quality, security, reliability and global footprint.
Complementing our UCaaS solutions is the RingCentral CCaaS product portfolio. We are seeing strong
cloud adoption trends, with many customers choosing integrated UCaaS and CCaaS from a single leading
provider. Contact center was included in over 60% of our $1 million TCV wins in Q4, including multiple
wins for our native RingCentral Engage Cloud Contact Center platform. We are particularly proud of
a recent 2,000-user win that combined RingCentral Office with RingCentral Engage. This major NGO
customer will leverage the full power of RingCentral to help people displaced by COVID-19 find new
employment.

In conclusion, we have a strong, well-differentiated portfolio of industry-leading cloud communication
solutions. And over the past several years, we focused on finding new innovative ways to efficiently bring
these solutions to global markets.



Copyright © 2021 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                    5
                     Case 5:21-cv-01727-EJD Document 29-5 Filed 03/23/21 Page 7 of 20
RINGCENTRAL, INC. FQ4 2020 EARNINGS CALL | FEB 16, 2021



On that note, I'd like to extend my warm welcome to Vodafone Business as our newest key partner.
Vodafone is the largest model and fixed network operator in Europe. RingCentral will be the lead UCaaS
offer for Vodafone Business' installed base of over 30 million customers. The Vodafone business will also
offer RingCentral's CCaaS customer engagement solutions.

RingCentral believes in winning through partnerships. Over the past several years, we've established
a unique go-to-market ecosystem of direct channel and strategic partnerships. RingCentral is the lead
UCaaS provider for Avaya, Atos, Alcatel-Lucent Enterprise, AT&T, BT, TELUS and now Vodafone Business.
This gives us preferred access to over 200 million potential users worldwide. We're humbled and grateful
to find ourselves in this unique position. And we are committed to driving a pace of rapid innovation and
GTM expansion to continue delivering world-class cloud communication solutions for years to come.
With that, I will now turn the call over to our President and Chief Operating Officer, Anand Eswaran, for
additional details on our progress and some recent achievements.
Anand Eswaran
President & COO
Thank you, Vlad. Good afternoon, everyone. Operationally, Q4 was an outstanding quarter across the
board. ARR growth was solid in all customer segments. Both new customer wins and installed base
expansions contributed to the strong performance. And we are seeing a high level of demand across our
integrated portfolio of cloud-based unified communications and customer engagement solutions.

Modern cloud communication solutions are becoming a top priority for companies of all sizes. We are
privileged to be a key partner in their journey to the cloud. We continue rapidly innovating, and we are
scaling our operations and platform to effectively meet the needs of a growing customer base. Let me
share some highlights.

First, our people. We further strengthened our leadership team throughout the year. We appointed a new
EVP of Products and Engineering, Nat Natarajan; Chief Marketing Officer, Jaya Kumar; Chief Digital Officer,
Matthew Bishop; Chief Information Security Officer, Heather Hinton; and Chief Privacy Officer, [ Paul
Azani ]. These industry leaders bring invaluable operational and technology expertise.

Second, our channel partners. We continue to expand our presence in the channel community, a key driver
of our upmarket success. In Q4, our channel ARR increased 55% year-over-year to $465 million.

Third, our service provider partners. We are seeing positive momentum with service provider partnerships.
We expanded our relationships and became a lead offer for industry leaders like AT&T and BT. We are also
excited to welcome Vodafone Business as a strategic partner.

Fourth, our strategic partners in Q4. We expanded our rollout with Avaya and Atos in several new
geographies. Alcatel-Lucent Enterprise is on track for a Q1 launch. We are seeing early go-to-market
traction with our strategic partners contributing multiple million-dollar-plus TCV wins in Q4.

Fifth, with our proven upmarket traction, we signed 2 $10 million-plus TCV deals, along with a record
number of $1 million-plus large TCV wins in Q4, up over 50% sequentially.
And finally, our growing product portfolio was a key driver of our strong Q4 results. Our integrated
portfolio of UCaaS and CCaaS solutions is a key differentiator. Looking ahead, with RingCentral Glip,
we are reimagining smarter meeting solutions with integrated team messaging and video for persistent
collaboration in a work-from-anywhere environment.

Let me now dive into some detail. I'll begin with the exceptional Q4 contributions of the channel. Channel
contributed over 3/4 of the $1 million-plus TCV wins with a mix of UCaaS and CCaaS wins across both
new customers and upsells to existing customers. One of the marquee wins from channel in Q4 was a
Fortune 500 specialized staffing firm. This customer needed to replace aging on-premise systems with a
highly reliable global cloud platform. With RingCentral, this customer can now manage its 6,000-plus users
across over 20 countries on a single global communications platform.


Copyright © 2021 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                             6
                     Case 5:21-cv-01727-EJD Document 29-5 Filed 03/23/21 Page 8 of 20
RINGCENTRAL, INC. FQ4 2020 EARNINGS CALL | FEB 16, 2021



As for service providers, we had another exciting quarter with strong results and new partnerships. First,
Vodafone Business. This partnership provides RingCentral an opportunity to further scale our international
go-to-market reach to a complementary enterprise and mobile user base. Vodafone Business will deliver
a new co-branded, cloud-based communication service based on our leading MVP platform as well as our
portfolio of CCaaS solutions. For AT&T, we continue to see solid momentum as we lead UCaaS solution.
We are seeing increased traction with large customers and excited at the opportunity to broaden our
partnership in new verticals like state and local education customers. For BT, on the heels of becoming
their lead UCaaS provider, we had a strong UCaaS quarter in Q4.

As for the strategic partnerships, let me start with Avaya. We expanded our ACO rollout, launching
in 5 new European countries in Q4. We are seeing adoption across customers of all sizes in multiple
geographies with particular strength in our enterprise segment. This includes a 7,000-plus user Microsoft
Direct Routing win with a large diversified insurance vendor. We are encouraged with a strong early growth
momentum in seat count, transaction value, volume and deal size.

With Atos, we have also hit the ground running. Since initial European launch in August, we've expanded
to the U.S., U.K. and Australia. The pipeline is growing well. We are also excited to have Atos begin its own
implementation of Unify Office via RingCentral for their 30,000-plus employees in over 20 countries.

As businesses embraces working from anywhere, our integrated platform of UCaaS and CCaaS solutions
drove strong customer wins during the quarter. In Q4, we won a deal with a Fortune 500 financial services
provider. This customer required a highly reliable, trusted, FINRA-compliant communication system. Our
deep enterprise cloud phone system expertise and vertical market integrations were key differentiators in
this 4,000-user win. We have a bigger opportunity to expand our footprint over time not only for users but
also with other products.

We also saw strength in the quarter with our contact center solutions. Contact center was included in
over 60% of our $1 million-plus TCV wins in Q4, including nearly 100 wins for our native RingCentral
Engage Cloud Contact Center platform. We are seeing positive momentum with existing customers.
For example, Path Forward, a provider of IT and technology solutions for medical practices and a long-
standing RingCentral UCaaS and CCaaS customer, tripled its Engage Voice seat count to 450. Wins like
these demonstrate our ability to land and expand and illustrate our significant opportunity ahead with
larger customers.

I joined RingCentral a little over a year ago, and I'm so proud of the accomplishments of the team
in 2020. We strengthened our leadership team with 6 new CXOs and top talent added throughout
the organization. We deepened our portfolio of product capabilities with RingCentral Video, Glip and
RingCentral Cloud PBX for Microsoft Teams, which enables direct routing integration. We launched Avaya
Cloud Office and Atos Unify Office and added new key partners, including Alcatel-Lucent Enterprise and
Vodafone Business. We had numerous industry accolades for diversity, leadership and culture, and we
broke through the Glassdoor Technology Top 10 Best Places to Work. Last, but not the least, we delivered
consistent and strong results for the year.

We continue to execute with a clear vision and strong discipline. I'm incredibly grateful and humble to be a
part of this journey.

With that, I will turn the call over to our Chief Financial Officer, Mitesh Dhruv.
Mitesh Dhruv
Chief Financial Officer
Thanks, Anand, and good afternoon, everyone. 2020 was a standout year for our financial performance
driven by many of the tailwinds that Vlad and Anand highlighted.

Subscriptions revenue grew 33% year-over-year and surpassed $1 billion, a significant milestone for
RingCentral. Non-GAAP operating margin improved 50 basis points to 9.7%. And for several consecutive
years, we've been executing above the Rule of 40, demonstrating profitable growth.


Copyright © 2021 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                            7
                     Case 5:21-cv-01727-EJD Document 29-5 Filed 03/23/21 Page 9 of 20
RINGCENTRAL, INC. FQ4 2020 EARNINGS CALL | FEB 16, 2021



Q4 capped the year with strong performance on key financial fronts. Here's a quick snapshot. The
RingCentral Office ARR grew 39% year-over-year to over $1.2 billion. Total ARR grew 35% to $1.3 billion.
Subscriptions revenue grew 34%, above the high end of our guidance. Non-GAAP operating margin was
over 10%, at the high end of our guidance. And non-GAAP free cash flow margin of 6.5% improved about
120 basis points sequentially. These robust trends reflect RingCentral's growing customer mind share,
both with new and existing customers as well as contributions from our partnerships, at favorable unit
economics.

To that end, we yet again saw strong new logo momentum in Q4. Our ability to land new logos validate
the strength and value of our MVP platform as enterprises look to transform their entire business
communication stack to the cloud. And traction with our existing customers has never been better, 3 key
things there. First, upsell represented over 40% of new office bookings. Second, churn hit a record low
exiting the year. And third, trends stabilized in those verticals most impacted by COVID earlier in the year.
As to our partnerships, we are pleased to see contributions from Avaya and Atos as they begin to ramp.
We are also seeing strong results from our carrier partners, most notably from AT&T.

Looking ahead in 2021, we have a healthy pipeline across all our segments as each facet of our global
sales ecosystem is providing growth opportunities. As more users from our partners come online
throughout the year, we expect strong incremental contributions. And beyond 2021, we'll layer on
more growth from partners like Alcatel-Lucent Enterprise and Vodafone Business. With these structural
tailwinds, we feel confident in the momentum into the new year.

With that, the 2021 outlook numbers. We expect total revenue growth of 25% to 26%. We expect
subscription revenue growth of 26% to 27% with similar revenue linearity between the first half and the
second half as we saw in 2020. We expect non-GAAP operating margin between 10% and 10.1%. And we
expect non-GAAP EPS of $1.20 to $1.24.

In summary, 2020 truly was a transformational year for RingCentral. New logo momentum was strong,
expansion within the base was picking up, churn continued to improve throughout the year, global
partnerships have started to contribute, we expanded our product portfolio and we've added new catalysts
for future growth. Our technology moat, combined with a differentiated distribution moat with our
unique partnerships, positions us for long-term durable growth. We continue to invest in R&D, growth
partnerships and quota-carrying resources. This will enable us to drive further product innovation and
build pipeline to capture this large opportunity ahead of us. We are confident in our ability to thrive in
this $50 billion-plus addressable market, and we believe 2021 could be a very exciting year ahead for
RingCentral.
With that, let me turn the call to the operator for Q&A.




Copyright © 2021 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                             8
                    Case 5:21-cv-01727-EJD Document 29-5 Filed 03/23/21 Page 10 of 20
RINGCENTRAL, INC. FQ4 2020 EARNINGS CALL | FEB 16, 2021




Question and Answer
Operator
[Operator Instructions] Our first question is from Brian Peterson with Raymond James.
Brian Christopher Peterson
Raymond James & Associates, Inc., Research Division
Can you hear me? So yes, just on the enterprise strength. I know you mentioned the record number of
7-figure deals. It sounds like there were a lot of contributing factors there. Is there any way to kind of
unpack that a little bit?
Mitesh Dhruv
Chief Financial Officer
Sure. Sure, Brian. I'll take that. So I'll give some more financial color on the $1 million TCV deals here.
You're right. We did have a banner year on the $1 million TCV wins. It was up 50% sequentially. We
also were able to squeeze in 2 deals over $10 million. What I'll do is I'll provide some color on 2 or 3
dimensions, Brian: one is on the quality of the deals themselves, on the go-to-market motion and then
some product color on where the deals came from.
On the deals themselves, right, the deals are getting larger. The wins are getting larger, and customers
are committing to longer durations. On Q4 itself, it was a record year -- a record quarter, right? The total
TCV value we booked for $1 million deals was over $100 million. So it was unprecedented for us, and this
was up 70%. On the go-to-market side, it was really broad-based, 3/4 of the wins came from channel
partners. And we also had like very good representation from all the 3 As: we had Avaya, Atos, AT&T, all
had $1 million representations. We also had -- about half the deals were from our targeted verticals like
financial, education, health care. And now if you move on to the product side, about over 60% of our $1
million wins included a contact center element, so really good pull-through. I mean so, overall, if you just
pull this all together, net-net, we are clocking in higher lifetime value deals, and they're coming in from all
facets, on GTM products and verticals, some established factors but also some still ramping.
Brian Christopher Peterson
Raymond James & Associates, Inc., Research Division
No, that's great color, Mitesh. And congrats on that. So maybe a follow-up. You guys have made a lot
of investments internationally over the last 12 months. I know it's kind of hard to paint all international
markets with a broad brush, but I'd be curious what you've seen in terms of demand signals for some of
these markets. Is there a tipping point? And how should we think about the adoption curve relative to the
strength that you've seen in the U.S.?
Anand Eswaran
President & COO
No, that's a great question. This is Anand. I'll take that. So you're right in your question. If I look at
Avaya, if I look at Atos, we've added multiple international geographies in Q4. And in line with that, we've
had one of the stronger international quarters as well both in terms of growth and in terms of percent of
revenues. So the progress is exactly as we expected because we are layering in many facets of growth
primarily through our partners, all contributing to significant international expansion.
Operator
And our next question is from Bhavan Suri with William Blair.
Bhavanmit Singh Suri
William Blair & Company L.L.C., Research Division


Copyright © 2021 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               9
                    Case 5:21-cv-01727-EJD Document 29-5 Filed 03/23/21 Page 11 of 20
RINGCENTRAL, INC. FQ4 2020 EARNINGS CALL | FEB 16, 2021



Congrats, the $1 million deals number is great. And then, obviously, the color you just gave was
phenomenal. I just want to follow up on the previous question but now looking forward. So you think
about the guide you gave, and it's one of the higher ranges that you have given for a forward guide
historically. I'd love to understand, maybe for Mitesh on initially, what's behind that? What are the
tailwinds that you're building in? And what are you not building in that could potentially be upside? Help us
think about how to unpack the guide given the tailwinds of the 3 A partners, obviously, the BT partnership,
Vodafone, the natural move to cloud, et cetera. I'd love to understand that.
Mitesh Dhruv
Chief Financial Officer
Yes. Just giving -- just a request for everybody to just go on mute. Vlad, if you are on unmute -- because
we are on different locations, Bhavan. So yes, I will take that. So what we'll do is -- Bhavan, I'll quickly
take it a clip below on the planning process itself, how we do planning. And then I'll hit the punchline. So
we'll give you some good color on what we are baking in or not. From an annual planning perspective,
right, we combined 2 inputs, Bhavan. One is the extrapolation of trends we witnessed. That's one. And
then we then marry those to a bottoms-up view from our various go-to-market product motions. So
from a trend's point of view last year, COVID definitely raised the priorities for, as you said, business
communication solution. It's a structural change. It's a more strategic purchase. And we saw elements of
that play out throughout the year. Our new logos were strong, and we saw incremental improvement on
churn and retention metrics as we progress throughout the year. And enterprise is kicking in high gear. So
that -- those are the trends we are seeing.

Now looking at bottoms-up 2021, we evaluated multiple aspects: first, on the go-to-market side, direct
channel, the 3 A service providers; and then also, we layered on our go-to-market product promotion for
the Office, Glip, Video Messaging and Contact Center. So combining these 2 trends, call it tops-down and
bottoms-up, usually -- and as usual, even for 2021, we always take a prudent approach to our guidance.
And so we've assumed a reasonable ramp for Avaya and Atos. And for Alcatel-Lucent and Vodafone, we've
baked in minimal contributions as the ramp -- it will take about 6 to 9 months to ramp from the launch
date, so it's more of a 2022 driver for us. So overall, I mean if you just send it out, we feel really good
about what we saw in Q4 and the visibility we are seeing with the early trends here.
Bhavanmit Singh Suri
William Blair & Company L.L.C., Research Division
Got you. That's helpful. And maybe one, maybe to Anand here. You guys have offered, from a product
perspective, a solid set of APIs, right, to voice customers some time. Along with purchases of RCO, you've
added some CPaaS capabilities, bulk messaging. But some of the primary UCaaS competitors have made
investments in full CPaaS offerings. I guess I'd just love to think strategically about the importance of this
functionality as part of the ability to differentiate your UCaaS Contact Center as a Service offerings. Do
you kind of see the full CPaaS ownership that's having benefits from a competitive perspective? Or do you
think that right now, it's kind of a focus on the core integrated functionality of what you have today? I'd
love to understand how you think about that strategically.
Anand Eswaran
President & COO
That's a great question, actually. So I would basically say our core focus remains the same, which is
UCaaS across Message Video Phone, deep integration of Contact Center, bringing that AI element to it. You
saw the DeepAffects acquisition, which Vlad called out. And so that remains the core strategy. Now when
customer demands come through, we are absolutely open to exploring specific CPaaS use cases. You saw
us do that with a high-volume SMS use case, which we basically talked about last quarter. But that's very
specific, and that's customer-driven. So that's been our strategy. It's consistent, and we are going down
the same path.
Bhavanmit Singh Suri
William Blair & Company L.L.C., Research Division
Anand, I appreciate the color and the candor. And again, guys, just really consistent, what a great job.
Copyright © 2021 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                             10
                    Case 5:21-cv-01727-EJD Document 29-5 Filed 03/23/21 Page 12 of 20
RINGCENTRAL, INC. FQ4 2020 EARNINGS CALL | FEB 16, 2021



Anand Eswaran
President & COO
Thank you.
Operator
And our next question is from Sterling Auty with JPMorgan.
Sterling Auty
JPMorgan Chase & Co, Research Division
So maybe, Mitesh, can you give us a sense, you added a number of geographies through the fourth
quarter with Avaya. Help us understand how these big 5 partnerships will ramp in terms of the additional
geographies and at what quarter would you anticipate all of the partners to be fully ramped in all of the
geographies that they want to compete in.
Mitesh Dhruv
Chief Financial Officer
Yes. Sure. So look, we've got 3 partners right now, strategically -- strategic partners: Avaya, Atos and
Alcatel. Avaya is in 12 countries, Atos is in 11 and Alcatel will launch in 10, 11 countries coming on. If
you look at the size of the market and the addressable market we have, we'll be able to address a lot of
this opportunity in the next couple of years. So I don't think there's going to be any dearth of what we
can attack in terms of these seats because we are going after the biggest geographies first and where the
most of the seats are. So I feel, over time, as I mentioned earlier, Avaya is ramping really nicely, Atos is
off to a good start and it will keep on providing incremental contributions throughout the year. And Alcatel-
Lucent is going to be more of a 2022 driver. And one thing is that these partnerships, I don't think you can
think of as them as a one-and-done. So they provide you a continual benefit for several years to come. So
that's the way we think about these partnerships.
Sterling Auty
JPMorgan Chase & Co, Research Division
Sounds good. And then one follow-up. In terms of the Avaya wins in the quarter, you mentioned the
7,000-seat win. Where are you hitting in terms of the sweet spot? And is there a cap on the size of the
organization where you think the product is going to resonate moving forward, specifically through Avaya?
Anand Eswaran
President & COO
That's a great question. Let me take that. So a couple of things. You said where are we hitting the sweet
spot. So what I see is, across all fundamentals, we feel that the Avaya team, their channels are firing on
all cylinders. So that's the customer transactions, that seat expansion, that large seats closed and that
geo expansion we saw. In line with the fact that we have now 12 countries online for ACO, we actually saw
a good bit of geo expansion broadly. And we also see the last layer, which is specific traction on verticals
like financial services and manufacturing. So what I would say is it's actually broad. It's broad, and we see
strength everywhere as we expand our relationship with our Avaya.
Operator
And our next question is from Terry Tillman with Truist Securities.
Terrell Frederick Tillman
Truist Securities, Inc., Research Division
And I'll add also a congratulations, great quarter. I guess maybe, Mitesh, this question is for you. There's
been a lot of chapters to the AT&T book. Over time, it ramped from basically nothing to well over 10% of
revenue. In fact, I think it was in the teens as a percentage of revenue. But then it started to kind of trend
lower. But what I would love to get a perspective on is was that still a headwind though in '20 from some

Copyright © 2021 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                            11
                    Case 5:21-cv-01727-EJD Document 29-5 Filed 03/23/21 Page 13 of 20
RINGCENTRAL, INC. FQ4 2020 EARNINGS CALL | FEB 16, 2021



of the dynamics going on with AT&T a couple of years ago? And how do we look at AT&T into '21 in terms
of tailwinds, specifically around that relationship?
Mitesh Dhruv
Chief Financial Officer
Sure, Terry. I like -- I love the way you phrased it. There are a lot of chapters in the AT&T storybook. And
I will say the greatest chapter is being written right now. So that's, of course, tongue-in-cheek here. But
if you harken back memory lane, we did -- at the trough a couple of years ago, AT&T was about a 5-point
headwind to growth. Now fast forward to the end of 2020, with our new relationship underway, these
headwinds are dissipating. 2020, in fact, was one of the best bookings year in our history with AT&T. And
the contributions are strong across the board, upmarket and down market, and we recently have launched
new packages to open up new verticals like SLED. So for 2021, looking beyond, to answer your question,
we don't expect this AT&T relationship to be a headwind anymore to overall growth. And I'll wrap it by
saying this that, with our new expanded relationship with new markets, I think in the next couple of years,
AT&T could become a larger business definitely than the previous go-around we had.
Terrell Frederick Tillman
Truist Securities, Inc., Research Division
Yes, that's great to hear. I guess -- I don't usually talk about or ask about stock comp, but it looks like it's
going to double. Could you just quickly describe some of the dynamics that's causing the significant stock
comp? And again, congrats.
Mitesh Dhruv
Chief Financial Officer
Sure. Thanks, Terry. Yes, stock comp, I would say there are 2 or 3 main reasons for the stock comp
increase. The first one is our strengthening of the executive team. Anand did mention that we've been
hiring a seasoned C-suite bench. The market opportunity is just too large for us not to scale to become a
multibillion-dollar company. So we are hiring ahead of that. We've hired several C-suite executives there.
So that's part one. Second is our overall headcount increase, which is RingCentral is a great place to work.
And people are seeing our vision. So we are adding headcount in the normal course of business. And
that's sort of the second reason with the headcount increase. And third one is the increase in stock price,
right? While it's great, for the market cap and the stock price increase is good, it also puts pressure on the
stock comp.

But having said all of that, Terry, net-net, if you look at the dilution in the share count, we are adding
about 1.5 million shares. So there's going to be lower dilution than we've had in the previous years. So we
get to combine the best of all elements. We get to hire a top talented team, and we get to reduce dilution
for our shareholders. So I think it's a win-win there.
Operator
And our next question is from George Sutton Craig-Hallum.
George Frederick Sutton
Craig-Hallum Capital Group LLC, Research Division
Mitesh, that was the best job I've ever heard, taking a large stock comp and turning it into a positive, so
congratulations.
Mitesh Dhruv
Chief Financial Officer
George, thanks a lot.
George Frederick Sutton
Craig-Hallum Capital Group LLC, Research Division


Copyright © 2021 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               12
                    Case 5:21-cv-01727-EJD Document 29-5 Filed 03/23/21 Page 14 of 20
RINGCENTRAL, INC. FQ4 2020 EARNINGS CALL | FEB 16, 2021



I wanted to look at 2020, which I completely agree was a transformational year when we look at all the
partners and the new offerings. I wonder if we look forward a full year from here, judging on your pipeline
that you're looking at right now, are we going to see additional partners? Or are we going to see additional
offerings that expand the platform in ways that we might not be considering today?
Anand Eswaran
President & COO
I'll take that. So part of -- I think we've always talked about this: RingCentral's success is founded on
the basis of partnerships. So you can expect that we are constantly looking to expand our relationship
with our partners and thinking through partnerships across all dimensions, which is our health and wealth
partners, our strategics and our GSPs. So that is absolutely something which we are focused on.
George Frederick Sutton
Craig-Hallum Capital Group LLC, Research Division
Got you. One other thing relative -- you brought up Microsoft in a direct routing win. I wondered if you
could go into a little more detail on what you're seeing out of that Microsoft opportunity?
Anand Eswaran
President & COO
Yes. So see, when I think of Microsoft, I literally think about it in 3 different ways. The first is the UCaaS
solution, right? We feel really good about where we are because, one, it's about integrating across
message, video and phone, like Vlad called out, which is the reason you see Ring as the leader in the
Magic Quadrant for the sixth year in a row now with Gartner. And we're still expanding our innovation
moat every single day, which is what you see reflected in the large deal wins. So we feel very good about
the UCaaS solution.

The second thing I would call out is the integration with CCaaS. I mean one of the things Mitesh just
mentioned is over 60% of our large deal wins actually had contact center in it and we have -- the deep
integration with CCaaS is a very unique differentiator.

And then the final thing I'd talk you through is core customers who are a big Microsoft shop. That's where
the direct routing comes in because they've made their decision to standardize on Microsoft and, hence,
Teams is in play. But with [ direct routing ] with Teams, it still gives them the opportunity to leverage the
best cloud business forms, such as RingCentral, which is where we are seeing the traction. And that's
the example of the 7,000-plus Teams direct routing win we talked about. So we feel very good when we
compete, and we feel really good when we can actually just work with Teams and integrate with it as well.
Operator
[Operator Instructions] And our next question is from Michael Turrin with Wells Fargo Securities.
Michael James Turrin
Wells Fargo Securities, LLC, Research Division
Mitesh, ARR picked up here in Q4. We had to go back to 2015 to find 35% growth in our model. Is there
anything you can add in terms of contribution from those strategic partnerships you're calling out? It
sounds like the likes of Avaya and Atos are likely the furthest along. Anything you can add, both in terms
of Q4 contribution and anything that might be embedded there in framing the initial outlook for the
coming year is helpful.
Mitesh Dhruv
Chief Financial Officer
Sure, Michael. Look, Q4 ARR was strong across the board. And every chip, in a way, further away. Also, we
did have very strong contribution from our partnerships there. We are extremely pleased with the progress
with Avaya. It's been a heavy lift to make it a reality. It's really cross-functional with both companies.
But it's been working really well. And we saw states doubled quarter-over-quarter with Avaya, and we

Copyright © 2021 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                              13
                    Case 5:21-cv-01727-EJD Document 29-5 Filed 03/23/21 Page 15 of 20
RINGCENTRAL, INC. FQ4 2020 EARNINGS CALL | FEB 16, 2021



had multiple million-dollar deals there. And Avaya will serve as a blueprint for future partnerships. The
first one is Atos, which is again, off to a great start. The product is now offered in 11 countries now.
More international companies are coming. Countries are coming in 2021. We are activating the partner
ecosystem. We -- in Q4, for Atos, we had 3x the number of partners in Q4 quarter-over-quarter. So I think
Atos will start to incrementally add on to growth rates in 2021.

But overall, the key thing to note, Michael, is that with the size of the opportunity we are and the
penetration level being so low, I think this will be a multiyear drumbeat for us to provide an opportunity to
grow at a solid rate for years to come with these partnerships.
Operator
And our next question is from Meta Marshall with Morgan Stanley.
Meta A. Marshall
Morgan Stanley, Research Division
Maybe just a question, given the success of the homegrown Engage Contact Center platform and,
obviously, the success of RingCentral Video, just any recent thinking about either transitioning kind of
existing customers that may be on your kind of Zoom video product as well as just kind of status of the
inContact relationship as your kind of homegrown products kind of continue to develop.
Anand Eswaran
President & COO
Yes, Meta, this is Anand. I'll take that. Good question. So let me start from the last question you asked.
Engage was a good quarter. Our partnership with inContact is really strong, and that continues as well. So
no change in strategy. We continue to work closely with inContact. They are a big part of our large TCV
wins where Contact Center was embedded while we make progress on Engage. Now on the second part
of your question, which was Zoom and RCV, right now, every customer who we acquire new defaults to
RingCentral Video, and we've had good traction, and we've got good feedback. As for the installed base,
we are going through the process of getting them on. It's not a forced migration, but we're getting them
on our RCV platform because the benefit of a tightly integrated experience across message, video and
phone is very strongly resonating with our customers, and we are on that journey as well right now.
Meta A. Marshall
Morgan Stanley, Research Division
Is there a time line for that as far as when you would expect that migration to be complete?
Anand Eswaran
President & COO
No time line, but the journey and the process is pretty strong.
Operator
Our next question is from Samad Samana with Jefferies.
Samad Saleem Samana
Jefferies LLC, Research Division
Great quarter. I'll jump to the question for the sake of time. Mitesh, if I look at the channel partner ARR,
it actually, on a percentage of net added dollars, was the smallest contribution that it's had in several
quarters, even looking back the last couple of years. I'm just curious, how should we think about maybe
the percentage of channel ARR dollars as a percentage of total ARR added going forward? And just was
there anything in the fourth quarter where Direct was particularly strong that might have driven that mix
shift lower for the contribution from the channel?
Mitesh Dhruv
Chief Financial Officer
Copyright © 2021 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                            14
                    Case 5:21-cv-01727-EJD Document 29-5 Filed 03/23/21 Page 16 of 20
RINGCENTRAL, INC. FQ4 2020 EARNINGS CALL | FEB 16, 2021



Look, I mean, yes, so everything was really strong in Q4, particularly Direct and the enterprise was
really strong. If you look at the growth rate for the channel, again, it's a -- the mix is driven by both
components, right, the channel and the overall. So the overall was very strong. But if you look at, Samad,
the channel growth rate of, I think, about 55%-ish, it's tracking in line with the overall enterprise growth
rate. So there was nothing really to call out. In fact, channel, we are seeing increased momentum in terms
of number of partners we are signing. And some of the initiatives we are working on where we can help
channel close the deals faster, that's underway as well. So nothing more to read there.
Samad Saleem Samana
Jefferies LLC, Research Division
Great. I figured it was Direct strength. And Anand, maybe just one for you. On Glip Pro, any early reads
on download data or activity or early engagement from customers or trends that are worth calling out, to
the extent you've seen conversion? I know it's only been just around 60 days, give or take, but just given
that it's an exciting opportunity, anything you could share would be helpful.
Anand Eswaran
President & COO
No. So I mean good question. It is too early. It's 61 days to be precise. And the progress is as we
expected, and it's just too early to share any trends or any other details.
Samad Saleem Samana
Jefferies LLC, Research Division
Great. Got you. And congrats on a strong finish to 2020.
Anand Eswaran
President & COO
Thank you.
Operator
And our next question is from James Fish with Piper Sandler.
James Edward Fish
Piper Sandler & Co., Research Division
You highlighted a number of very impressive wins with large entities. But really, we only heard a
few thousand seats across them. Is it just the initial rollout to the broader enterprise? Was it more
departmental at this point and that we're looking to upsell kind of over the next year to 2? Even extend
that to Office, obviously, impressive 30,000-employee addition, but they obviously have about 3x more
than that in terms of the overall. So just trying to understand, is it just the initial win and we should
expect the next year to 2 to see additional adds?
Anand Eswaran
President & COO
Not really. If I just look at the record $1 million-plus TCV wins we had, it was actually pretty healthy, and
it was a good mix of UCaaS and CCaaS. And so I actually thought it was pretty healthy as it looked at --
as we look at the number of seats going forward as well. So I'm not sure where you picked that up from.
And we've also had a fairly good upsell, as Mitesh called out as well. So we're also not just getting in new
customers, but we are reaching back into our installs. And we have a very good upsell expansion motion,
which is bearing fruit as well, which is reflected in the seats as well. So that -- so we see good progress
across all of them, not just the number of large deals but also the seats across them. And Frost & Sullivan
just published their report for 2020 where they called out RingCentral as not just the highest in terms of
share in terms of users and seats but also in terms of growth for users and seats as well. So we feel pretty
good about it.
Operator
Copyright © 2021 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                             15
                    Case 5:21-cv-01727-EJD Document 29-5 Filed 03/23/21 Page 17 of 20
RINGCENTRAL, INC. FQ4 2020 EARNINGS CALL | FEB 16, 2021



Our next question is from Ryan Koontz with Rosenblatt Securities.
Ryan Boyer Koontz
Rosenblatt Securities Inc., Research Division
Thanks for all the color on the channels, some terrific progress there. As we think about the channel mix
increasing over time, any headwinds we should consider on the model to gross or operating margins?
Mitesh Dhruv
Chief Financial Officer
No, you would not -- no, channel, in fact, it's an accretive motion, right? The channel themselves as well
as the strategic partners, they are accretive to unit economics because we don't get to pay the upfront
sales and marketing costs for these motions. So over time, as the channel takes share, it would be neutral
or at best -- neutral or slightly accretive to the model.
Operator
And our next question is from Will Power with Baird.
Charles Erlikh
Robert W. Baird & Co. Incorporated, Research Division
This is actually Charlie Erlikh on for Will. Congrats on the really strong results. I'll ask a quick one, just
maybe on the pricing environment you're seeing. With a lot of competitors and some coming at the
market at a bit of a lower price point, I'm wondering if you could maybe comment on any changes you're
seeing in the pricing environment at all, if anything.
Anand Eswaran
President & COO
Yes. So I'll take that, Mitesh. No, not a whole lot of change. We see the trend sort of kind of be the same
across the year, so no material change.
Operator
Our next question is from Rich Valera with Needham.
Richard Frank Valera
Needham & Company, LLC, Research Division
Congratulations on the strong results. Question on the SMB performance, looked like you saw another
quarter-over-quarter acceleration in the SMB growth rate. Wondered if that was due to improving churn, if
that was a factor and if, in fact, SMB churn was back to pre-COVID levels.
Mitesh Dhruv
Chief Financial Officer
Yes, Rich. So yes, it's a good call-out on the SMB. There are a couple of things happening under the
cover on the SMB side. I would say there are 3 or maybe 4 trends to call out. The first thing is we are
seeing stronger traction with our e-commerce motion, which is more of a self-service motion. And that's
accelerating, which is pulling up the SMB growth. Second one is the benefit we are getting from our recent
branding efforts. We now have the optionality for Glip Pro as well. So that overall brand-new halo does
fall through to the SMB side. And the third one, as you called out, the net retention or churn, definitely an
improvement in churn in the SMB side. It's stabilized. It kept on getting better throughout the year. We
are almost there at the pre-COVIID level on the SMB churn front there as well. And I think the uber-driver
I see in this COVID world, no one is really deploying on-premise equipment, right? People are only going
to the cloud to stay productive. So I think that definitely helps the SMB space first.
Operator
And our next question is from Matt VanVliet with BTIG.
Copyright © 2021 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                              16
                    Case 5:21-cv-01727-EJD Document 29-5 Filed 03/23/21 Page 18 of 20
RINGCENTRAL, INC. FQ4 2020 EARNINGS CALL | FEB 16, 2021



Matthew David VanVliet
BTIG, LLC, Research Division
Nice job on the quarter. I guess from a bigger picture standpoint, you mentioned the number of countries
that you're in with a bunch of the bigger partnerships now. But I wonder if you have much of an update in
terms of the number of partners kind of within those geographies or kind of across their entire systems,
how well penetrated some of these bigger ones. I presume Avaya is a little further along, but just kind
of how do you feel overall about the potential for sort of organic growth within these partnerships as you
move through the year?
Anand Eswaran
President & COO
I'll give the first part of the subjective color, which is, I'm assuming you're talking about partnerships like
Avaya and Atos and their partners, right?
Matthew David VanVliet
BTIG, LLC, Research Division
Yes.
Anand Eswaran
President & COO
Yes. So as we look at it, I mean, as we bring -- every country we bring on, we basically are able to
activate all the partners in their channel who exist in those countries. And so as of now, we have activated
almost somewhere in the 90s on Avaya partners in the countries we operate in. As Mitesh said, Avaya is
now -- ACO is now available in 12 countries, Atos is now available in 11 countries. And we feel really good
about the percentage of partners in those countries we've activated and we are working with to train,
enable and build pipe jointly.
Operator
Our next question is from Siti Panigrahi with Mizuho.
Sitikantha Panigrahi
Mizuho Securities USA LLC, Research Division
Congratulations. Most of my questions are asked but just a follow-up to the SMB question earlier. Mitesh,
what's your expectation baked into 2021 in terms of SMB growth? Should we expect a similar kind of trend
that we saw in Q4?
Mitesh Dhruv
Chief Financial Officer
Yes. Look, SMB, we always internally model SMB, call it, high teens like that, mid- to high teens. It used
to be low to mid-teens, now it's mid- to high teens. I think that's the reasonable level to model. You just
never know. SMB is easy come, easy go. So I think a more prudent way to dial in expectations is, call it,
like high teens growth, right, in 2021.
Operator
And our next question is from Catharine Trebnick with Colliers.
Catharine Anne Trebnick
Colliers Securities LLC, Research Division
Congratulations on a good quarter. So this is back to the Contact Center. Could you parse perhaps and go
a little bit deeper into where you're using inContact versus your internal and Engage? And what's the gap
you would say in capabilities between inContact and Engage? Because it does seem like you're moving
yourselves directly into the Contact Center, even though you said earlier you still have a tight relationship
with inContact. So I'm just trying to parse the capabilities and where you use one versus the other.
Copyright © 2021 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               17
                    Case 5:21-cv-01727-EJD Document 29-5 Filed 03/23/21 Page 19 of 20
RINGCENTRAL, INC. FQ4 2020 EARNINGS CALL | FEB 16, 2021



Anand Eswaran
President & COO
Yes. Catharine, hopefully, we'll have a follow-up with you on that. That will take a bit of time. I would
say at a 30,000-foot level, essentially, it depends, one, on the specific use cases which the customer is
looking at. It also depends on the size of the customer and the number of agents they want. So all of
that comes in together to help us understand which product we lead with. As I said -- again, I'll go back
to saying it again, our partnership with inContact is really strong and further strengthening, and we see
huge momentum as part of that. We also see Engage pick up momentum in specific use cases, in smaller
customers as well. So it's literally -- it's working across the board with our customers directly and also
with our channel.
Operator
Our next question is from Matt Niknam with Deutsche Bank.
Matthew Niknam
Deutsche Bank AG, Research Division
Just a follow-up on the $1 million deal, so we got some good color on the fourth quarter. Any color you can
share in terms of how those size deals have been trending thus far during the quarter, in 1Q?
Mitesh Dhruv
Chief Financial Officer
Yes. Let me answer that. But in 1Q -- we are still in 1Q. What I would say is Q4 is a seasonally strong
quarter. It's the strongest quarter. That said, if you just -- I'll just broaden out the question here, if you
look at the trends we are seeing, early trends in Q1, we are seeing our trends of Q4 continue into Q1
overall.
Operator
And we have reached the end of the question-and-answer session, and this also concludes today's
conference. And you may disconnect your lines at this time. Thank you for your participation.




Copyright © 2021 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                  18
                    Case 5:21-cv-01727-EJD Document 29-5 Filed 03/23/21 Page 20 of 20
RINGCENTRAL, INC. FQ4 2020 EARNINGS CALL | FEB 16, 2021



Copyright © 2021 by S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved.

These materials have been prepared solely for information purposes based upon information generally available to the public
and from sources believed to be reliable. No content (including index data, ratings, credit-related analyses and data, research,
model, software or other application or output therefrom) or any part thereof (Content) may be modified, reverse engineered,
reproduced or distributed in any form by any means, or stored in a database or retrieval system, without the prior written permission
of S&P Global Market Intelligence or its affiliates (collectively, S&P Global). The Content shall not be used for any unlawful or
unauthorized purposes. S&P Global and any third-party providers, (collectively S&P Global Parties) do not guarantee the accuracy,
completeness, timeliness or availability of the Content. S&P Global Parties are not responsible for any errors or omissions, regardless
of the cause, for the results obtained from the use of the Content. THE CONTENT IS PROVIDED ON "AS IS" BASIS. S&P GLOBAL
PARTIES DISCLAIM ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE, FREEDOM FROM BUGS, SOFTWARE ERRORS OR DEFECTS,
THAT THE CONTENT'S FUNCTIONING WILL BE UNINTERRUPTED OR THAT THE CONTENT WILL OPERATE WITH ANY SOFTWARE
OR HARDWARE CONFIGURATION. In no event shall S&P Global Parties be liable to any party for any direct, indirect, incidental,
exemplary, compensatory, punitive, special or consequential damages, costs, expenses, legal fees, or losses (including, without
limitation, lost income or lost profits and opportunity costs or losses caused by negligence) in connection with any use of the Content
even if advised of the possibility of such damages. S&P Global Market Intelligence's opinions, quotes and credit-related and other
analyses are statements of opinion as of the date they are expressed and not statements of fact or recommendations to purchase,
hold, or sell any securities or to make any investment decisions, and do not address the suitability of any security. S&P Global Market
Intelligence may provide index data. Direct investment in an index is not possible. Exposure to an asset class represented by an
index is available through investable instruments based on that index. S&P Global Market Intelligence assumes no obligation to
update the Content following publication in any form or format. The Content should not be relied on and is not a substitute for the
skill, judgment and experience of the user, its management, employees, advisors and/or clients when making investment and other
business decisions. S&P Global Market Intelligence does not act as a fiduciary or an investment advisor except where registered
as such. S&P Global keeps certain activities of its divisions separate from each other in order to preserve the independence and
objectivity of their respective activities. As a result, certain divisions of S&P Global may have information that is not available to
other S&P Global divisions. S&P Global has established policies and procedures to maintain the confidentiality of certain nonpublic
information received in connection with each analytical process.

S&P Global may receive compensation for its ratings and certain analyses, normally from issuers or underwriters of securities or from
obligors. S&P Global reserves the right to disseminate its opinions and analyses. S&P Global's public ratings and analyses are made
available on its Web sites, www.standardandpoors.com (free of charge), and www.ratingsdirect.com and www.globalcreditportal.com
(subscription), and may be distributed through other means, including via S&P Global publications and third-party redistributors.
Additional information about our ratings fees is available at www.standardandpoors.com/usratingsfees.
© 2021 S&P Global Market Intelligence.




Copyright © 2021 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                                     19
